Citation Nr: 1003801	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected degenerative joint disease, 
left knee.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected degenerative joint disease, 
right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2009.  A transcript 
of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

After a careful review of the record, the Board finds the 
claims presently on appeal must be remanded to afford the 
Veteran a new VA examination to determine the current 
severity of his service-connected degenerative joint disease 
of the right and left knee.  See 38 C.F.R. § 3.327 
(reexamination, will be requested whenever VA determines 
there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect).

The Veteran previously underwent a VA examination in June 
2008.  During the examination, the Veteran denied 
experiencing any instability or weakness, and he also denied 
any episodes of dislocation or subluxation and locking.  The 
VA examiner found no objective evidence of instability on 
examination, and X-ray studies showed no indication of 
dislocated or removed cartilage.  

During his October 2009 hearing, however, the Veteran 
testified that his service-connected right and left knee 
disabilities had increased in severity following the June 
2008 VA examination.  He specified that the left knee in 
particular had become much more unstable, especially when 
walking on uneven ground.  He also indicated that he had been 
told the cartilage was gone.  

The Board notes that this would represent a material change 
in the severity of the Veteran's service-connected right and 
left knee disabilities.  

A veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination in order to fully evaluate the current 
severity of the Veteran's service-connected right and left  
disabilities.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of his claims.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the Veteran a letter advising him 
of the information and evidence necessary 
to substantiate the remanded claims, as 
required by Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), , vacated in part Nos. 2008-7150, 
2008-7115 (Fed. Cir. September 4, 2009).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who have additional 
pertinent treatment records.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  The RO should then schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of the 
service-connected degenerative joint 
disease of the right and left knees.  The 
pertinent evidence in the claims file, 
along with a copy of this remand, must be 
made available to the examiner for 
review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies.  Then, based on 
the results of the examination, the 
examiner should provide an assessment of 
the current nature and severity of the 
Veteran's service-connected degenerative 
joint disease of the right knee and the 
service-connected degenerative joint 
disease of the left knee.  

The VA examiner, in a printed 
(typewritten) report, should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  The examiner is 
also asked to express all medical 
findings in terms conforming to the 
applicable rating criteria, to 
specifically include 38 C.F.R. § 4.71a.  
See Massey v. Brown, 7 Vet. App. 204 
(1994).  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the 
Veteran's lay assertions should be 
provided, as appropriate.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Following completion of all indicated 
development, the RO should then 
readjudicate the remanded claims in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative with 
the requisite time for response.  

Thereafter, if indicated, the case should then be returned to 
the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


